LOWELL, District Judge.
Upon the facts proved in this ease, I must.hold the steamer solely responsible for this collision. First, because the fact of a moving vessel, coming *636In contact in the daytime and calm weather with one lying at her dock, affords a presumption of negligence on the part of the former. Secondly, because it appears affirmatively, that the agents of the respondents neglected to give notice .to the wharfinger and to the libellants’ shipkeeper, or either of them, .and gave no warning of any kind. Thirdly, the respondents are not shown to have neglected any usual and proper precaution in the mode of mooring and keeping their vessel. The ordinance does not seem to apply to ships lying wholly within a dock, and no usage is proved which regulates the subject
Damage pronounced for.